REASONS FOR ALLOWANCE
1.	The following is an examiner’s statement of reasons for allowance: The prior art made of record: Tenny et al. (US 2018/0279188 A1); Majmundar et al. (US 10,432,295 B2); Andersson et al. (US 2002/0082014 A1) and Al-Shalash (US 2014/0036762 A1) discloses a relay node and a method, in a relay node, for configuring an adaptation layer, wherein the relay node communicates with a central unit of a donor base station through a distributed unit of the donor base station, the relay node comprising a mobile terminal  (MT) part and a distributed unit part, the donor base station comprising the central unit and one or more distributed units, with an Fi interface defined between the central unit and each of the distributed units. 
	The prior art made of record fails to teach in combination “after establishing the connection, configuring an adaptation layer in a protocol stack for the MT part of the relay node, the adaptation layer providing for routing of incoming packets to one or more further relay nodes or to one or more user equipment (UEs) connected to the relay node and for mapping of those incoming packets to bearers; and after configuring the adaptation layer for the MT part of the relay node, configuring an adaptation layer for the distributed unit part of the relay node for forwarding packets exchanged between the central unit of the donor base station and the first further relay node downstream of the relay node.”
2.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA H PHAM whose telephone number is (571)272-3135.  The examiner can normally be reached on 571-272-3135.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRENDA H. PHAM
Primary Examiner
Art Unit 2412